BARNARD, P. J.
The defendants were convicted of the crime of burglary and from the judgment entered the appellant filed notice of appeal. On the same day he filed a written request for a transcript. Shortly after the transcripts were filed in this court the respondent filed a notice of motion to dismiss the appeal, noticing the same for December 11, 1934. Notice of this motion was served on the attorney for the appellant on November 23, 1934. No appearance in this court has been made for the appellant and the motion to dismiss was not opposed.
The notice, as made, is based upon the ground that the application for the reporter’s transcript contains no statement of the various grounds of the appeal or the points upon which the appellant relies, as required by section 7 of Rule II of the rules governing this court. It appears that the request for a transcript which was filed contains no *98statement of these matters and no statement of that kind is to be found anywhere in the record. Under the rule referred to, the appeal must be dismissed. (People v. Davis, 103 Cal. App. 318 [284 Pac. 516]; People v. Vincent, 116 Cal. App. 211 [2 Pac. (2d) 460].)
The motion is granted and the appeal is dismissed.
Marks, J., and Jennings, J., concurred.